Citation Nr: 1300440	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  11-07 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a bilateral shoulder disorder.  

3.  Entitlement to service connection for a disorder manifested by tingling of the hands.  

4.  Entitlement to service connection for a bilateral knee disorder.  

5.  Entitlement to service connection for blurred vision.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1976, from May 1997 to January 1998, from January 2004 to April 2005 and from July 2006 to May 2007.  He also had more than 23 years of inactive service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested a videoconference hearing in conjunction with his appeal.  See the Veteran's May 2011 substantive appeal.  The Veteran was scheduled for a hearing on December 13, 2012; however, in a December 2012 statement from the Veteran sent by facsimile, he conveyed that he no longer wished to participate in such a hearing.  See a December 2012 statement from the Veteran.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

In the April 2009 rating decision, the RO also denied the Veteran's claims to establish service connection for tinnitus, sexual dysfunction and posttraumatic stress disorder (PTSD), as well as a petition to reopen his previously denied claim to establish service connection for bilateral hearing loss.  The Veteran expressed disagreement with these determinations in a May 2009 statement.  However, in a March 2011 Decision Review Officer (DRO) decision, the RO established service connection for these disorders as well as entitlement to special monthly compensation based on loss of use of a creative organ.  Since service connection was granted, the Veteran's appeals as to those issues have become moot.  The Veteran has not disagreed with the assigned evaluations or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, those matters have been resolved and are not in appellate status.  


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims to establish service connection for a low back disorder, a bilateral shoulder disorder, a disorder manifested by tingling of the hands, a bilateral knee disorder and blurred vision be withdrawn from appellate review.


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with respect to the issues of entitlement to service connection for (1) a low back disorder, (2) a bilateral shoulder disorder, (3) a disorder manifested by tingling of the hands, (4) a bilateral knee disorder and (5) blurred vision have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Veteran's claims to establish service connection have been withdrawn by the Veteran, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any such error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

Discussion

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  See 38 C.F.R. § 20.204 (2012).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2012).

In a statement dated in December 2012, the Veteran requested that his claims to establish service connection for a low back disorder, a bilateral shoulder disorder, a disorder manifested by tingling of the hands, a bilateral knee disorder and blurred vision be withdrawn from appellate review.  See a December 2012 statement from the Veteran.  

In view of his expressed desires, the Board concludes that further action with regard to these issues is not appropriate.  The Board does not have jurisdiction over the withdrawn issues, and, as such, these issues are dismissed.

ORDER

Entitlement to service connection for a low back disorder is dismissed.  

Entitlement to service connection for a bilateral shoulder disorder is dismissed.  

Entitlement to service connection for a disorder manifested by tingling of the hands is dismissed.  

Entitlement to service connection for a bilateral knee disorder is dismissed.  


Entitlement to service connection for blurred vision is dismissed.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


